DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,499,818 N2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims would anticipate the pending claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0105912 A1 to Widman et al. (“Widman,” included in Applicants’ IDS) in view of an article entitled “Continuous time-domain monitoring of cerebral autoregulation in neurocritical care” by Zweigel et al. (“Zweigel,” included in Applicants’ IDS).
As to claims 1 and 19, Widman discloses a monitor for monitoring autoregulation, the monitor comprising: 
a display (see Fig 1, element 114); 
a memory encoding one or more processor-executable instructions; and 
one or more processors configured to access and execute the one or more instructions encoded by the memory, wherein the instructions, when executed, cause the one or more processors to (see Fig 1, element 112): 
receive one or more physiological signals from a patient (see Fig 1 and [0022]-[0027]); 
determine a correlation-based measure indicative of an autoregulation of the patient based on the one or more physiological signals (see [0031], [0075]).
While Widman discloses spontaneously alerting the staff to a change in autoregulation state of the patient, Widman does not explicitly disclose a processor that is configured to:
generate an autoregulation profile of the patient based on autoregulation index values of the correlation-based measure, wherein the autoregulation profile comprises the autoregulation index values sorted into bins corresponding to different blood pressure ranges; 
designate a blood pressure range encompassing one or more of the bins as a blood pressure safe zone indicative of intact autoregulation; and 
provide a first signal to the display to display the autoregulation profile and a first indicator of the blood pressure safe zone.  
Zweigel discloses a display of an autoregulation curve that is an autoregulation profile of the patient based on autoregulation index values of the correlation-based measure, wherein the autoregulation profile comprises the autoregulation index values sorted into bins corresponding to different blood pressure ranges and that designates a blood pressure range encompassing one or more of the bins as a blood pressure safe zone indicative of intact autoregulation (see Figs 1-2 and pp. 638-640). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the processor and display of Widman with the bin-sorted autoregulation profile disclosed by Zweigel in order to provide the predictable result that is an indication of both upper and lower limits of autoregulation as well as the safe pressure zone. So combined, the processor would be configured to provide a first signal to the display to display the autoregulation profile and a first indicator of the blood pressure safe zone.  
As to claim 2, Widman further discloses wherein the correlation-based measure is one of a cerebral oximetry index, a hemoglobin volume index, or a mean velocity index (see [0031]).  
Claim 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman and Zweigel as applied to claim 1 above and further in view of US 2011/0077490 A1 to Simpson et al. (“Simpson”).
As to claims 10-18, Widman further discloses wherein the one or more instructions, when executed, cause the one or more processors to determine that a current blood pressure of the patient is outside the blood pressure safe zone, and wherein the instructions to provide the first signal to the display comprise instructions to cause the display provide an indicator of the blood pressure safe zone in response to determining that the current blood pressure of the patient is outside the blood pressure safe zone (see [0071]). Widman fails to disclose the flashing or green/red aspects of the claim, wherein the instructions to provide the first signal to the display further comprise instructions to cause the display to present the blood pressure safe zone including a third color in response to determining that the current blood pressure of the patient is approaching an outer limit of the blood pressure safe zone, the third color being different than the first and second colors, wherein the second color comprises red, and wherein the third color comprises yellow or orange, flashing an indicator in such colors were well-known to have the advantage of better notifying a user of the device and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as shown by Simpson (see [0251]), wherein the instructions to provide the first signal to the display comprise instructions to provide the first signal to the display to display a blood pressure history of the patient, wherein the blood pressure history depicts an amount of time blood pressure measurements within the bins are within the blood pressure safe zone, wherein the first indicator of the blood pressure safe zone overlays a portion of the autoregulation profile corresponding to the blood pressure safe zone (see Fig 9A).  .  
Allowable Subject Matter
Claim 20 is allowed.
Claims 3-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791